Exhibit 10.1

 

 

RIGEL PHARMACEUTICALS, INC.

EXECUTIVE SEVERANCE PLAN

Section 1. Introduction.

The Rigel Pharmaceuticals, Inc. Executive Severance Plan (the “Plan”) is
established effective January 24, 2018.  The purpose of the Plan is to provide
for the payment of severance benefits to certain eligible executives of Rigel
Pharmaceuticals, Inc. (the “Company”) who meet the eligibility criteria set
forth in Section 2(a) below.  This Plan supersedes any severance plan, policy or
practice with respect to COC Qualifying Terminations or Non-COC Qualifying
Terminations (as defined below), whether formal or informal, written or
unwritten, previously announced or maintained by the Company.  This Plan
document also is the Summary Plan Description for the Plan. 

Section 2. Eligibility For Benefits.

(a) General Rules.  Subject to the requirements of the Plan, the Company will
grant the severance benefits described in Section 3 to Eligible Employees.

(1) Definition of “Eligible Employee.” For purposes of this Plan, an Eligible
Employee is an employee of the Company serving as an Executive Officer (as
defined in 3b-7 of the General Rules and Regulations promulgated under the
Securities Exchange Act of 1934, as amended, and qualifying for treatment as an
officer under Section 16 of the Security Exchange Act of 1934, as amended) at
the time he or she suffers a “Qualifying Termination” (as defined below).  The
Plan Administrator shall make the determination of whether an employee is an
Eligible Employee, and such determination shall be binding and conclusive on all
persons.  Temporary employees and independent contractors are not eligible for
severance benefits under the Plan.

(2) Obligations of Eligible Employees.  In order to receive any benefits under
the Plan:

(i) the Eligible Employee must remain on the job and satisfactorily provide
services to the Company until his or her date of termination;

(ii) the Eligible Employee must execute and return to the Company a general
waiver and release in substantially the form attached hereto as Exhibit A,
Exhibit B or Exhibit C, as applicable, within the time frame set forth therein
(the “Release”) and such release must become effective in accordance with its
terms but not later than the 60th day following the termination of employment
(with the  Company having the authority, in its discretion, to modify the form
of the required release to comply with applicable law and to determine the form
of the required release, which may be incorporated into a termination agreement
or other agreement with the Eligible Employee) and notwithstanding the payment
schedules set forth in Appendix A and Appendix B, no benefits will be paid prior
to the effective date of the Release (the “Release Effective Date”) but rather
on the first regular payroll pay day following the effective date of the
Release, the Company will pay the Eligible Employee the benefits the Eligible
Employee would otherwise have received on or prior to the Release Effective Date
but for the delay in payment related to the effectiveness of the Release, with
the balance of the benefits being paid as originally scheduled; and

(iii) the Eligible Employee must remain in compliance with his or her continuing
obligations to the Company, including obligations under his or her Employee
Proprietary Information and Inventions Assignment Agreement (such form, or any
similar form, the “Proprietary Agreement”).





--------------------------------------------------------------------------------

 



(b) Exceptions to Benefit Entitlement.  An employee who otherwise is an Eligible
Employee will not receive benefits under the Plan (or will receive reduced
benefits under the Plan) in the following circumstances, as determined by the
Company in its sole discretion:

(1) The employee is covered by any other severance or separation pay plan,
policy or practice of the Company or has executed an individually negotiated
employment contract or agreement with the Company relating to severance
benefits, in either case with respect to severance benefits payable upon an
event that constitutes a Qualifying Termination (used herein as defined herein),
and such agreement, plan, policy or practice is in effect on his or her
termination date.  In such case, the employee’s severance benefit upon a
Qualifying Termination, if any, shall be governed by the terms of such other
agreement, plan, policy or practice and shall be governed by this Plan only to
the extent that (i) the employee elects to waive and release all claims and
rights the employee has to severance pay or benefits upon a Qualifying
Termination under such other agreement, plan, policy, or practice or (ii) the
reduction pursuant to Section 3(c) below does not entirely eliminate benefits
under this Plan.

(2) The employee’s employment terminates other than as a result of a Qualifying
Termination (including a termination for Cause prior to the effective date of a
previously scheduled Qualifying Termination, a termination as a result of death
or disability, or the employee voluntarily terminates employment with the
Company other than as a Resignation for Good Reason).  Voluntary terminations
include, but are not limited to, resignation, retirement, failure to return from
a leave of absence on the scheduled date and/or termination in order to accept
employment with another entity (including but not limited to any entity that is
wholly or partly owned (directly or indirectly) by the Company or an affiliate
of the Company.)).

(3) The employee has not signed an enforceable Proprietary Agreement covering
the employee’s period of employment with the Company (and with any predecessor)
and does not confirm in writing that he or she is and shall remain subject to
the terms of that Proprietary Agreement.

(4) Following notice of a Qualifying Termination, the employee’s behavior rises
to level of Cause for termination.

(c) An involuntary termination without “Cause” means an involuntary termination
of an employee’s employment by the Company other than as a result of death or
disability and other than for one of the following reasons:

(1) an intentional action or intentional failure to act by the employee that was
performed in bad faith and to the material detriment of the business of the
Company or an Employer;

(2) an employee’s intentional refusal or intentional failure to act in
accordance with any lawful and reasonable order of his or her superiors that has
not been cured within ten (10) days after written notice from the Company, or
that has caused irreparable damage incapable of cure;

(3) an employee’s habitual or gross neglect of the duties of employment that has
not been cured within ten (10) days after written notice from the Company, or
that has caused irreparable damage incapable of cure;

(4) an employee’s indictment, charge, or conviction of a felony or any crime
involving moral turpitude, or participation in any act of theft or dishonesty,
in each case, that has had or could reasonably be expected to have a material
detrimental effect on the business of the Company; or

(5)an employee’s violation of any material provision of the Proprietary
Agreement or violation of any material provision of any other written Company
policy or procedure.

(d) A “Change of Control” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:





--------------------------------------------------------------------------------

 



(1) a sale, lease or other disposition of all or substantially all of the assets
of the Company, other than a sale, lease or other disposition of all or
substantially all of the assets of the Company to an entity, more than fifty
percent (50%) of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the outstanding voting securities of the Company immediately
prior to such sale, lease or other disposition;

(2) a merger, consolidation or similar transaction involving (directly or
indirectly) the Company and, immediately after the consummation of such merger,
consolidation or similar transaction, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or

(3) any “Exchange Act Person” becomes the owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction.

(e) A “COC Qualifying Termination” means an involuntary termination without
Cause or a Resignation for Good Reason and in either case provided such
termination is a separation from service” (as such term is defined in Section
1.409A-1(h) of the Treasury Regulations) and such termination occurs on or
within eighteen (18) months following, the effective date of the Change of
Control.

(f) An “Exchange Act Person” means any natural person, entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended), except that “Exchange Act Person” shall not include (1) the Company or
any subsidiary of the Company, (2) any employee benefit plan of the Company or
any subsidiary of the Company or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, (4) an entity owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company; or (5) any natural person, entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended) that, as of the effective date of this Plan, is the owner,
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.

(g) A “Non-COC Qualifying Termination” means an involuntary termination without
Cause or a Resignation for Good Reason and in either case provided such
termination is a separation from service” (as such term is defined in Section
1.409A-1(h) of the Treasury Regulations) and such termination occurs before, or
more than eighteen (18) months following the effective date of the Change of
Control.

(h) A “Qualifying Termination” means either a COC Qualifying Termination, or
Non-COC Qualifying Termination.

(g) A “Resignation for Good Reason” means the Eligible Employee has resigned
from all positions he or she then-holds with the Company (or any successor
thereto):

(1)one of the following actions has been taken:

(i) there is a material diminution of Eligible Employee’s authority,  including
but not limited to decision-making authority, duties, or responsibilities;

(ii) there is a material reduction in the Eligible Employee’s annual base
compensation (including the base salary and target bonus opportunity), where
material is considered greater than 5%;





--------------------------------------------------------------------------------

 



(iii)the Eligible Employee is required to relocate his or her primary work
location to a facility or location that would increase the Eligible Employee’s
one way commute distance by more than twenty (20) miles from the Eligible
Employee’s primary work location as of immediately prior to such change;

(iv)       A material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Eligible Employee is required to report, including
a requirement that the Eligible Employee report to a corporate officer or
employee instead of reporting directly to the board of directors of a
corporation (or similar governing body with respect to an entity other than a
corporation);

(v)     A material diminution in the budget over which the Eligible Employee
retains authority;

(vi)the Eligible Employee is required, as a condition to continued service, to
enter into any agreement with the Company or a successor thereto regarding
confidentiality, non-competition, non-solicitation or other similar restrictive
covenant that is materially more restrictive than under the Proprietary
Agreement;

(vii)the Company materially breaches its obligations under this Plan or any
then-effective written employment agreement with the Eligible Employee; or

(viii)     any acquirer, successor or assign of the Company fails to assume and
perform, in all material respects, the obligations of the Company hereunder; and

 

(2)the Eligible Employee provides written notice to the Company’s General
Counsel within the 60-day period immediately following such action; and

(3)such action is not remedied by the Company within thirty (30) days following
the Company’s receipt of such written notice; and

(4)the Eligible Employee’s resignation is effective no later than sixty (60)
days after the expiration of such thirty (30) day cure period.

Section 3. Amount Of Benefit.

(a) Severance Benefits.  Subject to the terms and conditions of the Plan, the
severance benefits that shall be provided to Eligible Employees under the Plan
are set forth in Appendix A (“COC Qualifying Termination”), and Appendix B
(“Non-COC Qualifying Termination”),.

(b) Additional Benefits.  Notwithstanding the foregoing, the Company may, in its
sole discretion, authorize benefits in an amount in addition to those benefits
set forth in Section 3(a) to an Eligible Employee.  The provision of any such
benefits to an Eligible Employee shall in no way obligate the Company to provide
such benefits to any other Eligible Employee or to any other employee, even if
similarly situated.  Receipt of benefits under this Plan pursuant to such
exceptions may be subject to a covenant of confidentiality and non-disclosure.

(c) Certain Reductions.  Except with respect to any bonus amount that may be
payable to the Eligible Employee upon such Eligible Employee’s Qualifying
Termination pursuant to the terms of the Company’s bonus policy, the Company
shall reduce an Eligible Employee’s severance benefits under this Plan, in whole
or in part, by any other severance benefits, pay in lieu of notice, or other
similar benefits payable to the Eligible Employee by the Company in connection
with the Eligible Employee’s Qualifying Termination, including but not limited
to any payments or benefits that are due pursuant to (i) any other severance
plan, policy or practice, or any individually negotiated employment contract or
agreement with the Company relating to severance benefits, in each case, as is
in effect on the Eligible Employee’s termination date, (ii) any applicable legal
requirement, including, without limitation,



--------------------------------------------------------------------------------

 



the Worker Adjustment and Retraining Notification Act (the “WARN Act”), or
(iii) any Company policy or practice providing for the Eligible Employee to
remain on the payroll without being in active service for a limited period of
time after being given notice of the termination of the Eligible Employee’s
employment.  The benefits provided under this Plan are intended to satisfy, to
the greatest extent possible, any and all statutory obligations that may arise
out of an Eligible Employee’s termination of employment, and the Plan
Administrator shall so construe and implement the terms of the Plan.  In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to the Company’s statutory obligation.

(d) Parachute Payments. If any payment or benefit an Eligible Employee would
receive pursuant to a Change in Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount.  The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Eligible Employee’s
receipt, on an after-tax basis, of the greater economic benefit notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
manner that results in the greatest economic benefit for the Eligible
Employee.  If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata.

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, the Eligible Employee agrees
to promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the Excise Tax.  For the avoidance
of doubt, if the Reduced Amount is determined pursuant to clause (y) in the
preceding paragraph, the Eligible Employee will have no obligation to return any
portion of the Payment pursuant to the preceding sentence.

Unless the Eligible Employee and the Company agree on an alternative accounting
firm or law firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the Change in
Control shall perform the foregoing calculations.  If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized accounting or law firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting or law firm required to be made hereunder.

The Company shall use commercially reasonable efforts to cause the accounting or
law firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to the Eligible
Employee and the Company within fifteen (15) calendar days after the date on
which the Eligible Employee’s right to a Payment is triggered (if requested at
that time by the Eligible Employee or the Company) or such other time as
requested by the Eligible Employee or the Company. 

(e) Code Section 409A.   If the Company (or, if applicable, the successor entity
thereto) determines that the payments and benefits provided under the Plan (the
“Plan Payments”) constitute “deferred compensation” under Code Section 409A
(together, with any state law of similar effect, “Section 409A”) and an Eligible
Employee is a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the Plan
Payments shall be delayed as follows:  on the earliest to occur of (1) the date
that is six months and one day after a “separation from service” (as such term
is defined in Section 1.409A-1(h) of the Treasury Regulations), and (2) the date
of the Eligible Employee’s death (such earliest date, the “Delayed Initial
Payment Date”), and the Company (or the successor entity thereto, as applicable)
shall then (i) pay to the Eligible Employee a lump sum amount equal to the sum
of the Plan Payments that



--------------------------------------------------------------------------------

 



the Eligible Employee would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payment of the Plan Payments had not
been delayed pursuant to this Section 3(e) and (ii) commence paying the balance
of the Plan Payments in accordance with the applicable payment schedules set
forth in on Appendix A and Appendix B.  Prior to the imposition of any delay on
the Plan Payments as set forth above, it is intended that (A) each installment
of the Plan Payments provided in Appendix A and Appendix B be regarded as a
separate “payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2)(i), (B) all Plan Payments provided in Appendix A and Appendix B
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii), and (C) the Plan Payments consisting of COBRA premiums also
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A provided under Treasury Regulations Section 1.409A-1(b)(9)(v). In
addition to the above, to the extent required to comply with Section 409A and
the applicable regulations and guidance issued thereunder, if the applicable
permitted period for Executive to execute (and not revoke) the applicable
Release spans two calendar years, payment of the applicable severance payments
shall not commence until the beginning of the second calendar year. 

Section 4. Company Property.

(a) Return of Company Property.  An Eligible Employee will not be entitled to
any severance under the Plan unless and until the Eligible Employee returns all
Company Property.  For this purpose, “Company Property” means all paper and
electronic company documents (and all copies thereof) created and/or received by
the Eligible Employee during his or her period of employment with the Company
and other Company Property which the Eligible Employee had in his or her
possession or control at any time, including, but not limited to, Company and/or
Employer files, notes, drawings records, plans, forecasts, reports, studies,
analyses, proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
leased vehicles, computers, computer equipment, software programs, facsimile
machines, mobile telephones, servers), credit and calling cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company and/or an
Employer (and all reproductions thereof in whole or in part).  As a condition to
receiving benefits under the Plan, Eligible Employees must not make or retain
copies, reproductions or summaries of any such Company Property.  However, an
Eligible Employee is not required to return his or her personal copies of
documents evidencing the Eligible Employee’s hire, termination, compensation,
benefits and stock options and any other documentation received as a shareholder
of the Company.

(b) Transition of Work.  An Eligible Employee will not be entitled to any
severance benefit under the Plan unless and until the Eligible Employee (1) has
satisfactorily transitioned his or her work and information concerning his or
her work to the Company to the extent reasonably requested in writing by the
Company and (2) has provided the Company with all logins, passwords, passcodes
and similar information created by the Eligible Employee for documents, email
and electronic files that the Eligible Employee created or used on Company
systems.

Section 5. Time Of Payment And Form Of Benefit.

Except as otherwise provided in Section 3, all severance benefits under the Plan
shall be paid at the time and in the form provided in Appendix A and Appendix B
following the Eligible Employee’s satisfaction of all of the requirements under
the Plan.  All payments under the Plan will be subject to applicable withholding
for federal, state and local taxes.  If an Eligible Employee is indebted to the
Company at his or her termination date, the Company reserves the right to offset
any severance payments under the Plan by the amount of such indebtedness.
Additionally, if an Eligible Employee is subject to withholding for taxes
related to any non-Plan benefits, the Company may offset any severance payments
under the Plan by the amount of such withholding taxes.  However, payments under
the Plan will not be subject to any other deductions such as, but not limited
to, 401(k) plan contributions and/or 401(k) loan repayments or other employee
benefit and benefit plan contributions.





--------------------------------------------------------------------------------

 



Section 6. Right To Interpret Plan; Amendment and Termination.

(a) Exclusive Discretion.  The Plan Administrator is the Company.  As Plan
Administrator, the Company is the named fiduciary charged with the
responsibility for administering the Plan.  The Plan Administrator shall have
the exclusive discretion and authority to establish rules, forms, and procedures
for the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan.  The Plan Administrator may delegate any or all of
its administrative duties to an officer of the Company and any such delegation
shall convey with it the full discretionary authority of the Plan Administrator
to carry out the delegated duties.  The Company or the Plan Administrator shall
indemnify and hold harmless any person to whom it delegated its
responsibilities; provided,  however, such person does not act with gross
negligence or willful misconduct.  The rules, interpretations, computations and
other actions of the Plan Administrator or its delegate shall be binding and
conclusive on all persons.

(b) Termination; Amendment.  The Company reserves the right to amend or
terminate this Plan (including the exhibits and appendices hereto) and the
benefits provided hereunder at any time prior to a Change of Control of the
Company; provided, however, that no such amendment or termination shall affect
the right to any unpaid benefit of any Eligible Employee whose Qualifying
Termination date has occurred prior to amendment of the Plan. 

(c) Any purported amendment or termination of this Plan (and the exhibits and
appendices hereto) upon or following a Change of Control of the Company will not
be effective as to any Eligible Employee who has not consented, in writing, to
such amendment or termination. Any action amending or terminating the Plan shall
be in writing and executed by a duly authorized executive officer of the
Company.

Section 7. No Implied Employment Contract.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

Section 8. Legal Construction.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California (without
regard to principles of conflict of laws).

Section 9. Claims, Inquiries And Appeals.

(a) Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative).  The Plan Administrator is:

Rigel Pharmaceuticals, Inc.

Attn: General Counsel

1180 Veterans Boulevard

South San Francisco, CA 94080

 

(b) Denial of Claims.  In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S.



--------------------------------------------------------------------------------

 



Department of Labor.  The notice  of denial will be set forth in a manner
designed to be understood by the applicant and will include the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

Rigel Pharmaceuticals, Inc.

Attn: General Counsel

1180 Veterans Boulevard

South San Francisco, CA 94080

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review.  The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period.  This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Plan Administrator is to render its decision on the review. 
The Plan Administrator will give prompt, written or electronic notice of its
decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

(1) the specific reason or reasons for the denial;





--------------------------------------------------------------------------------

 



(2) references to the specific Plan provisions upon which the denial is based;

(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4) a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.

(e) Rules and Procedures.  The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit
claims.  The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial of benefits
to do so at the applicant’s own expense.

(f) Exhaustion of Remedies.  No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 10(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may bring legal action for benefits under the Plan pursuant to Section
502(a) of ERISA.

Section 10. Basis Of Payments To And From Plan.

The Plan shall be unfunded, and all benefits under the Plan shall be paid only
from the general assets of the Company.  An Eligible Employee’s right to receive
payments under the Plan is no greater than that of the Company’s unsecured
general creditors.  Therefore, if the Company were to become insolvent, the
Eligible Employee might not receive benefits under the Plan.

Section 11. Other Plan Information.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 94-3248524.  The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 510.

(b) Ending Date for Plan’s Fiscal Year and Type of Plan.  The date of the end of
the fiscal year for the purpose of maintaining the Plan’s records is
December 31.  The Plan is a welfare benefit plan.

(c) Agent for the Service of Legal Process.  The agent for the service of legal
process with respect to the Plan is:

Rigel Pharmaceuticals, Inc.

Attn: General Counsel

1180 Veterans Boulevard

South San Francisco, CA 94080

 

(d) Plan Sponsor and Administrator.  The Plan Sponsor and the “Plan
Administrator” of the Plan is:





--------------------------------------------------------------------------------

 



Rigel Pharmaceuticals, Inc.

Attn: General Counsel

1180 Veterans Boulevard

South San Francisco, CA 94080

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 624-1100
and facsimile number is (650) 624‑1101.

Section 12. Statement Of ERISA Rights.

Participants in this Plan are entitled to certain rights and protections under
ERISA.  If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

(a) Receive Information About Your Plan and Benefits

(1) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(2) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description.  The Administrator may make a reasonable charge for the copies; and

(3) Receive a summary of the Plan’s annual financial report, if applicable.  The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

(b) Prudent Actions by Plan Fiduciaries.  In addition to creating rights for
Plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan.  The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Plan participants and beneficiaries.  No one,
including your employer, your union or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA.

(c) Enforce Your Rights.  If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules as set forth in detail in Section 10
herein.

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court and you are not required to follow the claims
procedure set forth in Section 10 herein.  In such a case, the court may require
the Plan Administrator to provide the materials and pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.

If you have completed the claims and appeals procedure described in Section 10
and have a claim for benefits which is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.





--------------------------------------------------------------------------------

 



(d) Assistance with Your Questions.  If you have any questions about the Plan,
you should contact the Plan Administrator.  If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration or accessing its website at http://www.dol.gov/ebsa/.

Section 13. GENERAL PROVISIONS.

(a) Notices.  Any notice, demand or request required or permitted to be given by
either the Company or an Eligible Employee pursuant to the terms of this Plan
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, with postage prepaid, and addressed to the parties,
in the case of the Company, at the address set forth in Section 12(d) and, in
the case of an Eligible Employee, at the address as set forth in the Company’s
employment file maintained for the Eligible Employee as previously furnished by
the Eligible Employee or such other address as a party may request by notifying
the other in writing.

(b) Transfer and Assignment.  The rights and obligations of an Eligible Employee
under this Plan may not be transferred or assigned without the prior written
consent of the Company.  This Plan shall be binding upon any person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.  Following a Change of
Control, any references to the “Company” in this Plan shall be deemed to be
references also to any successor to the company.

(c) Waiver. Any party’s failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Plan.  The rights granted the parties herein are cumulative
and shall not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.

(d) Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired.

(e) Section Headings.  Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

Section 14. Execution.

To record the adoption of the Plan as set forth herein, effective as of January
24, 2018, Rigel Pharmaceuticals, Inc. has caused its duly authorized officer to
execute the same this 25th day of April, 2018.

Rigel Pharmaceuticals, Inc.

By:/s/ Dolly Vance

Title: EVP, General Counsel, Corporate Secretary

 





--------------------------------------------------------------------------------

 



Exhibit A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Rigel
Pharmaceuticals, Inc. Executive Severance Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company or the
Employers that is not expressly stated therein.  Certain capitalized terms used
in this Release are defined in the Plan.

I hereby confirm my obligations under my Proprietary Agreement with the Company
and/or the Employer.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers, and their current and former directors,
officers, employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement (collectively, the “Released Claims”).  The Released
Claims include, but are not limited to:  (1) all claims arising out of or in any
way related to my employment with the Company, the Employers or their
affiliates, or the termination of that employment; (2) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; or (2) any rights which are not waivable as a matter of law.  In addition,
I understand that nothing in this Release limits my ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).  I
further understand that this Release does not limit my ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company and/or the
Employer.  While this Release does not limit my right to receive an award for
information provided to the Securities and Exchange Commission, I understand and
agree that, to maximum extent permitted by law, I am otherwise waiving any and
all rights I may have to individual relief based on any claims that I have
released and any rights I have waived by signing this Release. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims. 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an



--------------------------------------------------------------------------------

 



officer of the Company; and (e) the Release will not be effective until the date
upon which the revocation period has expired unexercised, which will be the
eighth day after I sign this Release (“Effective Date”). 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, the Employers, or their officers,
directors, employees, shareholders or agents, in any manner likely to be harmful
to them or their business, business reputation, or personal reputation;
provided, however, that I will respond accurately and fully to any question,
inquiry or request for information when required by legal process or in
connection with a government investigation.  In addition, I understand that
nothing in this Release is intended to prohibit or restrain me in any manner
from making disclosures that are protected under the whistleblower provisions of
federal or state law or regulation.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.

Employee

Name:

Date:



 

 

 

 





--------------------------------------------------------------------------------

 



Exhibit B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Rigel
Pharmaceuticals, Inc. Executive Severance Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company or the
Employers that is not expressly stated therein.  Certain capitalized terms used
in this Release are defined in the Plan.

I hereby confirm my obligations under my Proprietary Agreement with the Company
and/or the Employer.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers, and their current and former directors,
officers, employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement (collectively, the “Released Claims”).  The Released
Claims include, but are not limited to:  (1) all claims arising out of or in any
way related to my employment with the Company, the Employers or their
affiliates, or the termination of that employment; (2) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; or (2) any rights which are not waivable as a matter of law.  In addition,
I understand that nothing in this Release limits my ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).  I
further understand that this Release does not limit my ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company and/or the
Employer.  While this Release does not limit my right to receive an award for
information provided to the Securities and Exchange Commission, I understand and
agree that, to maximum extent permitted by law, I am otherwise waiving any and
all rights I may have to individual relief based on any claims that I have
released and any rights I have waived by signing this Release..  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims. 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of



--------------------------------------------------------------------------------

 



the Company; and (e) the Release will not be effective until the date upon which
the revocation period has expired unexercised, which will be the eighth day
after I sign this Release (“Effective Date”). 

I have received with this Release all of the information required by the ADEA
(under 29 U.S.C. § 626(f)(1)(H)), including without limitation a detailed list
of the job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated, along with
information on the eligibility factors used to select employees for the group
termination and any time limits applicable to this group termination program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, the Employers, or their officers,
directors, employees, shareholders or agents, in any manner likely to be harmful
to them or their business, business reputation, or personal reputation;
provided, however, that I will respond accurately and fully to any question,
inquiry or request for information when required by legal process or in
connection with a government investigation.  In addition, I understand that
nothing in this Release is intended to prohibit or restrain me in any manner
from making disclosures that are protected under the whistleblower provisions of
federal or state law or regulation.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me, and I must not revoke it thereafter.

Employee

Name:

Date:

 

 





--------------------------------------------------------------------------------

 



Exhibit C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Rigel
Pharmaceuticals, Inc. Executive Severance Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company or the
Employers that is not expressly stated therein.  Certain capitalized terms used
in this Release are defined in the Plan.

I hereby confirm my obligations under my Proprietary Agreement with the Company
and/or the Employer.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers, and their current and former directors,
officers, employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement (collectively, the “Released Claims”).  The Released
Claims include, but are not limited to:  (1) all claims arising out of or in any
way related to my employment with the Company, the Employers or their
affiliates, or the termination of that employment; (2) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; or (2) any rights which are not waivable as a matter of law.  In addition,
I understand that nothing in this Release limits my ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).  I
further understand that this Release does not limit my ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company and/or the
Employer.  While this Release does not limit my right to receive an award for
information provided to the Securities and Exchange Commission, I understand and
agree that, to maximum extent permitted by law, I am otherwise waiving any and
all rights I may have to individual relief based on any claims that I have
released and any rights I have waived by signing this Release..  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims. 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.





--------------------------------------------------------------------------------

 



I hereby agree not to disparage the Company, the Employers, or their officers,
directors, employees, shareholders or agents, in any manner likely to be harmful
to them or their business, business reputation, or personal reputation;
provided, however, that I will respond accurately and fully to any question,
inquiry or request for information when required by legal process or in
connection with a government investigation.  In addition, I understand that
nothing in this Release is intended to prohibit or restrain me in any manner
from making disclosures that are protected under the whistleblower provisions of
federal or state law or regulation.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

Employee

Name:

Date:

 

 





--------------------------------------------------------------------------------

 



Appendix A

Rigel Pharmaceuticals, Inc.

Executive Severance Plan (COC Qualifying Termination)

Severance benefits provided to Eligible Employees under the Rigel
Pharmaceuticals, Inc. Executive Severance Plan (the “Plan”) are as follows:

1.



Severance Benefits.  Subject to the exceptions set forth in Section 2 of the
Plan, each Eligible Employee who suffers a COC Qualifying Termination and who
meets all of the requirements set forth in the Plan, including, without
limitation, executing and letting become effective a general waiver and release
in substantially the form attached to the Plan as Exhibit A, Exhibit B or
Exhibit C, as applicable, within the applicable time period set forth therein,
shall receive severance benefits as set forth in this Appendix A. 

(a)



Cash Severance. The Company shall make a lump sum payment of “Cash Severance” to
the Eligible Employee in an amount determined as follows in the table below: 

Title at Termination

Amount

CEO, President or EVP

2.5 x (Base Salary + Eligible Bonus)

SVP or VP

2.0 x (Base Salary +Eligible Bonus)

 

Subject to Sections 2(a)(2)(ii) and 3(e) of the Plan, the Cash Severance will be
paid in a lump sum on the first regular payroll date following the effective
date of the general waiver and release, but in no event later than March 15 of
the year following the year in which the  COC Qualifying Termination occurs.  

(b)



COBRA Premium Benefit.  If the Eligible Employee was enrolled in a group health
plan (i.e., medical, dental, or vision plan) sponsored by the Company or an
affiliate of the Company immediately prior to the COC Qualifying Termination,
the Eligible Employee may be eligible to continue coverage under such group
health plan (or to convert to an individual policy) at the time of the Eligible
Employee’s termination of employment under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (together with any state law of similar effect,
“COBRA”).  The Company will notify the Eligible Employee of any such right to
continue such coverage at the time of termination pursuant to COBRA.  No
provision of this Plan will affect the continuation coverage rules under COBRA,
except that the Company’s payment, if any, of applicable insurance premiums, or
waiver of any cost of coverage under any self-funded group health plan, will be
credited as payment by the Eligible Employee for purposes of the Eligible
Employee’s payment required under COBRA.  Therefore, the period during which an
Eligible Employee may elect to continue the Company’s or its affiliate’s group
health plan coverage at his or her own expense under COBRA, the length of time
during which COBRA coverage will be made available to the Eligible Employee, and
all other rights and obligations of the Eligible Employee under COBRA (except
the obligation to pay insurance premiums that the Company pays, if any, or, with
respect to a self-funded plan, any obligation to pay the cost of coverage to the
Company that the Company waives, if any) will be applied in the same manner that
such rules would apply in the absence of this Plan.

Provided that the Eligible Employee and/or his or her eligible dependents elect
continued medical insurance coverage in accordance with the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1986 and any
other applicable state and federal law (commonly referred to as “COBRA”), the
Company shall pay to the Eligible Employee, on the first day of each month, a
fully taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for the Eligible Employee and his or her eligible dependents
who have elected and remain enrolled in such COBRA coverage), subject to
applicable tax withholdings (such

 

3

--------------------------------------------------------------------------------

 



amount, the “Special Severance Payment”), for a number of months equal to the
lesser of (i) the duration of the period in which the Eligible Employee and his
or her eligible dependents are enrolled in such COBRA coverage (and not
otherwise covered by another employer’s group health plan that does not impose
an applicable preexisting condition exclusion) and (ii) eighteen (18)
months.  The Eligible Employee may, but is not obligated to, use such Special
Severance Payment toward the cost of COBRA premiums. On the 45th day following
the Eligible Employee’s termination of employment, the Company will make the
first payment to the Eligible Employee under this Section Section 1(b), in a
lump sum, equal to the aggregate Special Severance Payments that the Company
would have paid to the Participant through such date had the Special Severance
Payments commenced on the first day of the first month following the termination
of employment through such day, with the balance of the Special Severance
Payments paid thereafter on the schedule described above.  In the event the
terminated Eligible Employee becomes covered under another employer's group
health plan (other than a plan that imposes a preexisting condition exclusion
unless the preexisting condition exclusion does not apply) or otherwise ceases
to be eligible for COBRA during the period provided in this Section 1(b), then
the Eligible Employee must immediately notify the Company of such event, and the
Special Severance Payments shall cease.  Notwithstanding the foregoing, if the
if the Company determines in its sole discretion that it may pay COBRA premiums
for Eligible Employee and any dependents covered under the Company’s group
health plan immediately prior to such termination of employment without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), then, in lieu of paying to the Eligible
Employee the Special Severance Payments described above, for a period of 18
months commencing one calendar day following the date upon which Eligible
Employee incurs a termination of employment, the Company shall pay COBRA
premiums for Eligible Employee and any dependents covered under the Company’s
group health plan immediately prior to such termination of employment, provided
that the Company may cease making such premium payments when Eligible Employee
secures other employment and becomes eligible to participate in the health
insurance plan of Eligible Employee’s new employer (other than a plan that
imposes a preexisting condition exclusion unless the preexisting condition
exclusion does not apply).

For purposes of this Section 1(b), any applicable insurance premiums that are
paid by the Company shall not include any amounts payable by the Eligible
Employee under an Internal Revenue Code Section 125 health care reimbursement
plan, which amounts, if any, are the sole responsibility of the Eligible
Employee.

(c)



Accelerated Vesting.  The vesting and exercisability of all then-outstanding
compensatory equity awards held by the Eligible Employee shall be accelerated
such that the awards are fully vested and exercisable as of the date of the COC
Qualifying Termination.

(d)Extended Period to Exercise Post Termination.    If the Eligible Employee has
signed an agreement to extend the period to exercise post termination within
thirty (30) days after becoming eligible to participate in the Plan, the Company
will amend such Eligible Employee’s then-outstanding stock options to extend the
post-termination exercise period of such options that is applicable upon a COC
Qualifying Termination until the earlier of (i) the original end of the term of
each such option (generally 10 years from the date of grant) or (ii) the one (1)
year anniversary of the date of the COC Qualifying Termination.

 

2.Definitions: The following definitions shall apply for purposes of this
Appendix A:

(d)



“Base Salary” shall mean the greater of the Eligible Employee’s base salary in
effect immediately prior to (i) the Change of Control or (ii) the date of the
COC Qualifying Termination. Base Salary does not include variable forms of
compensation such as bonuses, incentive compensation, commissions, expenses or
expense allowances.

(e)



“Eligible Bonus” shall mean the product of (i) the average percentage of the
target annual incentive bonus earned by the Eligible Employee for performance
during the two fiscal years immediately

 

4

--------------------------------------------------------------------------------

 



prior to the fiscal year in which the Qualifying Termination occurs and (ii) the
target annual incentive bonus, expressed in dollars, which the Eligible Employee
is eligible to earn in the fiscal year in which (A) the Change of Control occurs
or (B) the Qualifying Termination occurs, whichever of (A) or (B) is greater.  
 

The foregoing severance benefits are subject to all of the terms and conditions
of the Plan, including reduction against any other severance owed to the
Eligible Employee. 

 

Rigel Pharmaceuticals, Inc.

By:/s/ Dolly Vance

Title: EVP, General Counsel, Corporate Secretary

 

 

 

 

 

 

 

 

 





 

5

--------------------------------------------------------------------------------

 



Appendix b

Rigel Pharmaceuticals, Inc.

Executive Severance Plan (Non-COC Qualifying Termination)

Severance benefits provided to Eligible Employees under the Rigel
Pharmaceuticals, Inc. Executive Severance Plan (the “Plan”) are as follows:

1.



Severance Benefits.  Subject to the exceptions set forth in Section 2 of the
Plan, each Eligible Employee who suffers a Non-COC Qualifying Termination and
who meets all of the requirements set forth in the Plan, including, without
limitation, executing and letting become effective a general waiver and release
in substantially the form attached to the Plan as Exhibit A, Exhibit B or
Exhibit C, as applicable, within the applicable time period set forth therein,
shall receive severance benefits as set forth in this Appendix B. 

(a)



Cash Severance. The Company shall make a provide for continuing Base Salary
payments (“Cash Severance”) to the Eligible Employee in an amount equal to the
Base Salary that would have been paid during the period (the “Severance Period”)
in the table below had the Eligible Employee continued the service through such
Severance Period: 

Title at Termination

Severance Period

CEO

18 months

EVP

12 months

SVP

12 months

VP

9 months

 

Subject to Sections 2(a)(2)(ii) and 3(e) of the Plan, the Cash Severance will be
paid in regular installments on each regularly scheduled payroll date until the
earlier to occur of the Severance Period following the Non-COC Qualifying
Termination or the March 14 of the calendar year following the Non-COC
Qualifying Termination.  

(b)



COBRA Premium Benefit.  If the Eligible Employee was enrolled in a group health
plan (i.e., medical, dental, or vision plan) sponsored by the Company or an
affiliate of the Company immediately prior to the Non-COC Qualifying
Termination, the Eligible Employee may be eligible to continue coverage under
such group health plan (or to convert to an individual policy) at the time of
the Eligible Employee’s termination of employment under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (together with any state law of similar
effect, “COBRA”).  The Company will notify the Eligible Employee of any such
right to continue such coverage at the time of termination pursuant to
COBRA.  No provision of this Plan will affect the continuation coverage rules
under COBRA, except that the Company’s payment, if any, of applicable insurance
premiums, or waiver of any cost of coverage under any self-funded group health
plan, will be credited as payment by the Eligible Employee for purposes of the
Eligible Employee’s payment required under COBRA.  Therefore, the period during
which an Eligible Employee may elect to continue the Company’s or its
affiliate’s group health plan coverage at his or her own expense under COBRA,
the length of time during which COBRA coverage will be made available to the
Eligible Employee, and all other rights and obligations of the Eligible Employee
under COBRA (except the obligation to pay insurance premiums that the Company
pays, if any, or, with respect to a self-funded plan, any obligation to pay the
cost of coverage to the Company that the Company waives, if any) will be applied
in the same manner that such rules would apply in the absence of this Plan.

Provided that the Eligible Employee and/or his or her eligible dependents elect
continued medical insurance coverage in accordance with the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1986 and any
other applicable state and federal law (commonly referred to as “COBRA”), the
Company shall pay to the Eligible Employee, on the first day of each

 

6

--------------------------------------------------------------------------------

 



month, a fully taxable cash payment equal to the applicable COBRA premiums for
that month (including premiums for the Eligible Employee and his or her eligible
dependents who have elected and remain enrolled in such COBRA coverage), subject
to applicable tax withholdings (such amount, the “Special Severance Payment”),
for a number of months equal to the lesser of (i) the Severance Period in the
table above, and (ii) the duration of the period in which the Eligible Employee
and his or her eligible dependents are enrolled in such COBRA coverage (and not
otherwise covered by another employer’s group health plan that does not impose
an applicable preexisting condition exclusion).  The Eligible Employee may, but
is not obligated to, use such Special Severance Payment toward the cost of COBRA
premiums. On the 45th day following the Eligible Employee’s termination of
employment, the Company will make the first payment to the Eligible Employee
under this Section Section 1(b), in a lump sum, equal to the aggregate Special
Severance Payments that the Company would have paid to the Participant through
such date had the Special Severance Payments commenced on the first day of the
first month following the termination of employment through such day, with the
balance of the Special Severance Payments paid thereafter on the schedule
described above.  In the event the terminated Eligible Employee becomes covered
under another employer's group health plan (other than a plan that imposes a
preexisting condition exclusion unless the preexisting condition exclusion does
not apply) or otherwise ceases to be eligible for COBRA during the period
provided in this Section 1(b), then the Eligible Employee must immediately
notify the Company of such event, and the Special Severance Payments shall
cease.  Notwithstanding the foregoing, if the if the Company determines in its
sole discretion that it may pay COBRA premiums for Eligible Employee and any
dependents covered under the Company’s group health plan immediately prior to
such termination of employment without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then, in lieu of paying to the Eligible Employee the Special Severance Payments
described above, for the Severance Period in the table above commencing one
calendar day following the date upon which Eligible Employee incurs a
termination of employment, the Company shall pay COBRA premiums for Eligible
Employee and any dependents covered under the Company’s group health plan
immediately prior to such termination of employment, provided that the Company
may cease making such premium payments when Eligible Employee secures other
employment and becomes eligible to participate in the health insurance plan of
Eligible Employee’s new employer (other than a plan that imposes a preexisting
condition exclusion unless the preexisting condition exclusion does not apply).

For purposes of this Section 1(b), any applicable insurance premiums that are
paid by the Company shall not include any amounts payable by the Eligible
Employee under an Internal Revenue Code Section 125 health care reimbursement
plan, which amounts, if any, are the sole responsibility of the Eligible
Employee.

(c)



Accelerated Vesting.  The vesting and exercisability of any then-outstanding and
unvested time-based compensatory equity awards held by the Eligible Employee
that would have vested during the period in the table below (the “Vesting
Amount”) had the Eligible Employee continued employment with the Company through
the end of such period shall become vested and exercisable as of the date of the
Non-COC Qualifying Termination:

Title at Termination

Vesting Amount

CEO

18 months

EVP

12 months

SVP

12 months

VP

9 months

 

 

Further, the vesting and exercisability of any then-outstanding and unvested
performance-based compensatory equity awards held by the Eligible Employee that
would have vested during the Period to Exercise in the table below had the
Eligible Employee continued employment with the

 

7

--------------------------------------------------------------------------------

 



Company through the end of such period shall become vested and exercisable as of
the date, if any, that the performance goal relating to such performance-based
vesting awards is achieved.

(d)Extended Period to Exercise Post Termination.    If the Eligible Employee has
signed an agreement to extend the period to exercise post termination within
thirty (30) days after becoming eligible to participate in the Plan, the
post-termination exercise period of such Eligible Employee’s then-outstanding
stock options will be automatically extended until the earlier of (i) the
original end of the term of each such option (generally 10 years from the date
of grant) or (ii) the Period to Exercise in the table below.  

 

Title at Termination

Period to Exercise

CEO

30 months

EVP

24 months

SVP

24 months

VP

21 months

 

2.Definition: The following definition shall apply for purposes of this Appendix
B:

(d)



“Base Salary” shall mean the greater of the Eligible Employee’s base salary in
effect immediately prior to the date of the Non-COC Qualifying Termination. Base
Salary does not include variable forms of compensation such as bonuses,
incentive compensation, commissions, expenses or expense allowances.

 

The foregoing severance benefits are subject to all of the terms and conditions
of the Plan, including reduction against any other severance owed to the
Eligible Employee. 

 

Rigel Pharmaceuticals, Inc.

By:/s/ Dolly Vance

Title: EVP, General Counsel, Corporate Secretary

 

 

 

 

8

--------------------------------------------------------------------------------